   1   Mark Brnovich
       Attorney General
   2   Firm State Bar No. 14000
   3
       Matthew A. Silverman
   4   Assistant Attorney General
       State Bar No. 018919
   5   Office of the Attorney General
   6
       2005 North Central Avenue
       Phoenix, Arizona 85004-1592
   7   Telephone: (602) 542-7774
       Facsimile: (602) 542-4273
   8   Email: Matthew.Silverman@azag.gov
   9
       Attorneys for the State of Arizona
        ex rel. Arizona Department of Revenue
  10
                             IN THE UNITED STATES BANKRUPTCY COURT
  11
                                 IN AND FOR THE DISTRICT OF ARIZONA
  12
       In re:                                             Chapter 11
  13
       DUFL INC.,                                         Case No. 2:20-bk-08464-MCW
  14   EIN: XX-XXXXXXX
  15                                                      OBJECTION TO CONFIRMATION OF
                                             Debtor.      DEBTOR'S PLAN OF
  16                                                      REORGANIZATION FOR DUFL, INC.
  17
                                                          Hearing Date: December 15, 2020
  18                                                      Hearing Time: 11:00 a.m.
                                                          Hearing Place: Telephonic
  19                                                      230 North First Avenue, Phoenix, AZ
  20
                State of Arizona ex rel. Arizona Department of Revenue (“Department”) objects to the
  21
       Plan of Reorganization for Dufl, Inc. (“Plan”) filed on October 20, 2020 (Docket No. 59). This
  22
       Objection is supported by the following Memorandum of Points and Authorities.
  23

  24                          MEMORANDUM OF POINTS AND AUTHORITIES
  25   I.       Factual and Procedural History
  26
                1.     On July 22, 2020, Debtor filed a petition for reorganization under Chapter 11 of




Case 2:20-bk-08464-MCW
       #Q605BSGV0ESIQLv1 Doc 67 Filed 12/08/20 Entered 12/08/20 12:43:21                    Desc
                         Main Document    Page 1 of 6
   1   Title 11, United States Code.
   2
              2.      Debtor does business in the State of Arizona and is required to file and pay
   3
       certain tax liabilities to the Department, including corporate income (“COR”), transaction
   4
       privilege (TPT”) and withholding (“W/H”) tax returns.
   5

   6          3.      The Department filed a proof of claim, establishing that it has a priority claim in

   7   the amount of $81,502.61, and a general unsecured claim in the amount of $10.54. A true and
   8
       accurate copy of the Department’s First Amended Proof of Claim, dated August 24, 2020, is
   9
       No. 1-2 on the Claims Register.
  10
              4.      The Department had to estimate the liability because Debtor failed to file the
  11

  12   following tax returns:

  13                      •     TPT returns for the periods February 2016 through June 30, 2020
                          •     WTH returns for the quarters ending March 31, 2020 and June 30, 2020.
  14

  15          5.      The Department filed its administrative expenses claim, in the estimated amount

  16   of $10,000.00. A true and accurate copy of the Department’s First Amended Administrative
  17
       Expenses Claim, dated October 23, 2020, is No. 12-1 on the Claims Register.
  18
              6.      The Department had to estimate the liability because Debtor failed to file the
  19
       following tax returns:
  20

  21                      •     TPT returns for the periods July 2020 through October, 2020
                          •     WTH returns for the quarters ending September 30, 2020.
  22

  23
              5.      The Department now objects to the Debtor’s Plan.

  24   II.    Argument
  25          The Bankruptcy Code sets forth the requirements for confirmation of a Chapter 11
  26
       Plan. 11 U.S.C. § 1191 The Debtor has not complied with the requirements and the Department




Case 2:20-bk-08464-MCW           Doc 67 Filed 12/08/20
                                                    2   Entered 12/08/20 12:43:21             Desc
                                 Main Document    Page 2 of 6
   1   notes that the Plan does not: (1) provide for a priority claim for the Department with interest;
   2
       (2) provide that gap interest on the Department’s claim is non-dischargeable; and (3) provide
   3
       adequate default language. For all these reasons, the Plan does not meet the requirements under
   4
       the Bankruptcy Code and therefore cannot be confirmed.
   5

   6          A.      The Plan Fails to Provide for Timely Payment of the Department’s
                      Administrative Expenses Claim.
   7

   8          The Department has an Administrative Expenses claim.                 The Department’s

   9   Administrative Expenses claim is the result of Debtor's failure to file and pay TPT and WTH
  10
       listed above. See 11 U.S.C. § 507(a)(2).
  11
              Title 11 U.S.C. § 1129(a)(9)(A) requires a Plan to provide the holder of an allowed
  12
       Administrative Expenses claim, cash in the claim amount on the Effective Date. Further, the
  13

  14   Plan must provide for payment of interest and penalties on administrative claims under 11

  15   U.S.C. § 503(b)(1)(C). In re Mark Anthony Constr., Inc., 886 F.2d 1101, 1108 (9th Cir. 1989).
  16
       The Plan fails to provide for the Department’s Administrative Expenses Claim as it fails to
  17
       provide a date certain as to when the Debtor will file the outstanding TPT and WTH returns.
  18
              Since the Plan fails to provide for the Department’s Administrative Expenses Claim,
  19

  20   including penalties and interest, on the Effective Date, the Plan cannot be confirmed.

  21   11 U.S.C. § 1129(a)(9)(A).
  22
              B.      The Plan Fails to Provide for Appropriate Payment of the Department’s
  23                  Priority Claim.

  24          The Department holds an allowed priority claim. Section 1129(a)(9)(C) requires that
  25
       the Plan provide the following treatment for priority claims:
  26
                      [T]he holder of such claim will receive on account of such claim regular




Case 2:20-bk-08464-MCW         Doc 67 Filed 12/08/20
                                                  3   Entered 12/08/20 12:43:21             Desc
                               Main Document    Page 3 of 6
   1          installment payments in cash –
   2                          (i)     of a total value, as of the effective date of the
   3
                      plan, equal to the allowed amount of such claim;

   4                         (ii)    over a period ending not later than 5 years after
                      the date of the order for relief under section 301, 302, or 303;
   5                  and
   6                          (iii) in a manner not less favorable than the most
   7                  favored nonpriority unsecured claim provided for by the plan
                      (other than cash payments made to a class of creditors under
   8                  section 1122(b))[.]
   9   Section 1129(a)(9)(C) is made applicable to a Chapter 11 subchapter V by Section 1191(b).
  10
              The Plan does not provide for any treatment of the Department’s priority claim or an
  11
       appropriate interest rate, which is required to pay the value as of the effective date. The Plan
  12
       fails to provide a date certain as to when the Debtor will file all of the tax returns listed on the
  13

  14   Department’s claim.

  15          Since the Plan fails to provide for payment of the Department’s priority claim,
  16
       including providing a date certain as to when the Debtor will file the tax returns listed on the
  17
       Claim, or provide an affidavit stating why he is not required to file tax returns, as well
  18
       providing to pay interest at the statutory rate, the Plan cannot be confirmed. 11 U.S.C.
  19

  20   § 1129(a)(9)(C).

  21          C.      The Plan Contains Inadequate Default Language For the Department’s
                      Claims
  22

  23          The Plan fails to provide default language in the event that the Debtor fails to make a
  24
       payment under the confirmed Plan on the Department’s priority claim or if the Debtor fails to
  25
       file and pay any tax return that may come due during the pendency of this Plan.
  26




Case 2:20-bk-08464-MCW         Doc 67 Filed 12/08/20
                                                  4   Entered 12/08/20 12:43:21                 Desc
                               Main Document    Page 4 of 6
   1               The Debtor's failure to comply with the aforementioned and the Plan provisions
                   concerning the liability owed to the Department which includes, but is not limited to,
   2
                   the failure to make the full and timely payments, shall constitute a default of the Plan.
   3               If the Debtor fails to cure the default within ten (10) days after written notice of the
                   default from the Department or its agents, to the Debtor and the Debtor's counsel of
   4               record, the entire balance due the Department shall be immediately due and owing.
                   Further, in the event of a default, the Department may enforce the entire amount of its
   5
                   claim, exercise any and all rights and remedies under applicable non-bankruptcy law
   6               which includes, but is not limited to, state tax collection procedures, and obtain any
                   other such relief deemed appropriate by the Bankruptcy Court. The Debtor shall have
   7               the opportunity to cure two (2) times over the life of the Plan. In the event of a third
                   default, the Department may proceed with its state law remedies for collection of all
   8
                   amounts due under state law.
   9

  10   III.        Conclusion
  11
                   Based on the foregoing, the Department requests this Court to deny confirmation of the
  12
       Plan as failing to meet the requirements of 11 U.S.C. § 1191.
  13

  14                                           REQUEST FOR RELIEF
  15               WHEREFORE, the Arizona Department of Revenue prays as follows:

  16               1.     That confirmation of the Chapter 11 Plan as proposed by the Debtor be denied

  17    or, in the alternative, for the Debtor to remedy the objections stated herein in either an

  18    amended plan or the order confirming;

  19               2.     That the failure of the Debtor to remedy the objections stated herein to conform

  20    with the Bankruptcy Code in a reasonable time, that the Court dismiss or convert this case to a

  21
        Chapter 7; and
                   3.     For such other and further relief as this Court deems just and proper
  22
       \\.\\.\\.
  23
       \\.\\.\\.
  24
       \\.\\.\\.
  25
       \\.\\.\\.
  26




Case 2:20-bk-08464-MCW             Doc 67 Filed 12/08/20
                                                      5   Entered 12/08/20 12:43:21               Desc
                                   Main Document    Page 5 of 6
   1
              RESPECTFULLY SUBMITTED this 8th day of December, 2020.
   2

   3                                              MARK BRNOVICH
                                                  Attorney General
   4                                                        Matthew A
                                                            Silverman
                                                            2020.11.27
   5                                                        09:24:58 -07'00'
                                                  /s/ MS No.018919
   6
                                                  Matthew A. Silverman
                                                  Assistant Attorney General
   7                                              Attorneys for the State of Arizona
                                                    ex rel. Arizona Department of Revenue
   8

   9
       ORIGINAL of the foregoing filed electronically this 8th day of December, 2020 with:

  10   United States Bankruptcy Court
       230 North First Avenue, Suite 101
  11   Phoenix, AZ 85003
  12
       COPY of the foregoing sent for mailing or by email* this 8th day of December, 2020 to:
  13
       Isaac M. Gabriel, Esq. *                           Edward K. Bernatavicius, Esq. *
  14   Quarles & Brady LLP                                Office of the U.S. Trustee
  15
       2 North Central Avenue                             230 North 1st Avenue, Suite 204
       Phoenix, AZ 85004                                  Phoenix, AZ 85003
  16   Email: isaac.gabriel@quarles.com                   Email: edward.k.bernatavicius@usdoj.gov
       Attorney for Debtor                                 Attorney for the U.S. Trustee
  17

  18
       Jody Corrales, Esq. *
       DeConcini McDonald Yetwin & Lacy, P.C.
  19   2525 East Broadway Blvd, Suite 200
  20   Tucson, AZ 86716
       Email: jcorrales@dmyl.com
  21   Chapter 11 Subchapter V Trustee
  22
                          R. Scott Graves
  23                      2020.12.08
                          12:41:36
  24
                          -07'00'
       ________________________
  25
       R. Scott Graves
  26




Case 2:20-bk-08464-MCW        Doc 67 Filed 12/08/20
                                                 6   Entered 12/08/20 12:43:21            Desc
                              Main Document    Page 6 of 6
